DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 01 February 2022. Claims 1 - 12 are currently pending.

Specification
The objection to the specification, due to a non-descriptive title of the invention, is hereby withdrawn in view of the amendments and remarks received 01 February 2022.

Claim Objections
The objections to claims 1, 3, 7 and 9, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 01 February 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claims 1 - 6, 11 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 01 February 2022.

Allowable Subject Matter
Claims 1 - 12 are allowed.
The Examiner directs the Applicant’s attention to section 23 of the Office Action mailed 10 November 2021 for an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guo U.S. Patent No. 11,087,138; which is directed towards a method, apparatus and device for carrying out vehicle damage assessment wherein a series of images of a damaged portion of the vehicle are taken and evaluated to determine whether the series of images of the damaged portion are useable for assessing the vehicle damage or if an additional series of images of the damaged portion are required.
Jahanshahi et al. U.S. Patent No. 10,753,881; which is directed towards systems and methods for autonomous crack detection in surfaces by analyzing individual image frames of video data, wherein detected cracks are grouped into bounding boxes in the image frames and then areas of overlap between bounding boxes identified 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/ERIC RUSH/Primary Examiner, Art Unit 2667